Exhibit 10.1

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

This SECOND AMENDMENT TO CREDIT AGREEMENT (“Amendment”), dated as of
February 15, 2008, among THE RYLAND GROUP, INC., a Maryland corporation (the
“Borrower”), the Lenders that are identified on the signature pages hereto and
JPMORGAN CHASE BANK, N.A., as Agent (the “Agent”).

 

RECITALS

 

WHEREAS, the Borrower, the Lenders identified on the signature pages hereto,
certain other Lenders and Agent are parties to that certain Credit Agreement
dated as of January 12, 2006 (as amended by First Amendment to Credit Agreement
dated as of October 17, 2007 and as it may be further amended, renewed and
restated from time to time, the “Credit Agreement”) (all capitalized terms not
defined herein shall have the meanings given such terms in the Credit
Agreement);

 

WHEREAS, the Borrower and the Lenders desire to amend the Credit Agreement for
the purposes hereinafter set forth;

 

NOW, THEREFORE, for good and valuable consideration, the parties hereto hereby
agree as follows:

 


1.                                       AMENDMENT OF ARTICLE 1.


 


(A)         THE FOLLOWING DEFINED TERMS IN ARTICLE 1 OF THE CREDIT AGREEMENT ARE
HEREBY AMENDED AND RESTATED AS FOLLOWS:


 

                “Borrowing Base” means, except as set forth below, an amount
equal to the sum of the following Unrestricted Cash owned by the Borrower or any
Guarantor, Unencumbered Real Estate Inventory owned by the Borrower or any
Guarantor and Home Proceeds Receivable owned by the Borrower or any Guarantor:

 

(a)           100% of the Unrestricted Cash of the Borrower and the Guarantors
in excess of $25,000,000 but not to exceed $300,000,000; plus

 

(b)           90% of the amount of Home Proceeds Receivable; plus

 

(c)           90% of the book value of Sold Construction in Progress and Sold
Completed Units; plus

 

(d)           80% of the book value of Unsold Construction in Progress and
Unsold Completed Units; plus

 

(e)           70% of the book value of Finished Lots; plus

 

(f)            50% of the book value of the Land Under Development; plus

 

(g)           25% of the book value of the Raw Land – Entitled;

 


 

provided, however, that the amount set forth in clause (g) shall not exceed 10%
of the Borrowing Base; and provided further that the sum of the amounts set
forth in clauses (e), (f) and (g) shall not exceed 40% of the Borrowing Base.

 

“Leverage Ratio” means, at any date, the ratio of (a) Consolidated Indebtedness
at such date, less Unrestricted Cash of the Borrower and Guarantors in excess of
$25,000,000 but not to exceed $300,000,000 to (b) the sum of Consolidated
Indebtedness and Consolidated Tangible Net Worth at such date.

 

“Material Indebtedness” means Indebtedness in an outstanding principal amount of
$20,000,000 or more in the aggregate.

 

“Material Indebtedness Agreement” means any agreement to which the Borrower or
any Guarantor is a party (or is otherwise obligated in respect thereof) under
which any Indebtedness was created or is governed, which Indebtedness has an
outstanding principal balance of $20,000,000 or more or which provides for the
incurrence of Indebtedness on a revolving basis in an amount which would
constitute Material Indebtedness (whether or not an amount of Indebtedness
constituting Material Indebtedness is outstanding thereunder).

 


(B)        THE FOLLOWING DEFINED TERM IS HEREBY ADDED TO ARTICLE 1 OF THE CREDIT
AGREEMENT:


 

“Unrestricted Cash” means cash and Cash Equivalents of the Borrower and the
Guarantors that are free and clear of all Liens and not subject to any
restrictions on the use thereof to pay Indebtedness and other obligations of the
Borrower and Guarantors.

 


2.             CONSOLIDATED TANGIBLE NET WORTH.  SECTION 6.24 OF THE CREDIT
AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY AS FOLLOWS:


 

6.24         Consolidated Tangible Net Worth.  The Borrower shall not permit
Consolidated Tangible Net Worth at any time to be less than the sum of (a)
$850,000,000 plus (b) 50% of the Consolidated Net Income (without deduction for
losses sustained during any fiscal quarter) for each fiscal quarter subsequent
to the fiscal quarter ended  December 31, 2007, plus (c) 50% of the net proceeds
from any equity offerings of the Borrower from and after December 31, 2007. 
Notwithstanding the foregoing, in the event that the Borrower shall at any time
engage in an Acquisition with a purchase price (determined under GAAP) equaling
or exceeding $100,000,000, the minimum Consolidated Tangible Net Worth
requirement shall be adjusted to the sum of (i) 80% of Consolidated Tangible Net
Worth at the end of the fiscal quarter in which the closing of such Acquisition
occurs, plus (ii) an amount equal to 50% of the Consolidated Net Income (without
deduction for losses sustained in any fiscal quarter) for each fiscal quarter
subsequent to the closing of such Acquisition, plus (iii) 50% of the net
proceeds received by the Borrower for any capital stock issued after the closing
of such Acquisition.

 


3.             BORROWING BASE AND COMPLIANCE CERTIFICATES.  THE FORM OF
BORROWING BASE CERTIFICATE ATTACHED AS EXHIBIT A TO THE CREDIT AGREEMENT IS
REPLACED BY EXHIBIT A ATTACHED


 

2


 


HERETO.  THE COMPLIANCE CERTIFICATE PROVIDED FOR IN THE CREDIT AGREEMENT SHALL
BE MODIFIED (AS APPLICABLE) TO CONFORM TO THE TERMS OF THIS AMENDMENT.


 


4.             CONDITIONS PRECEDENT.  THIS AMENDMENT SHALL BE EFFECTIVE AS OF
THE DATE (“AMENDMENT EFFECTIVE DATE”) UPON WHICH THE FOLLOWING CONDITIONS ARE
SATISFIED:


 


(A)         THE AGENT SHALL HAVE RECEIVED FROM THE BORROWER AND THE REQUIRED
LENDERS A COUNTERPART OF THIS AMENDMENT SIGNED ON BEHALF OF EACH SUCH PARTY.


 


(B)        THE AGENT SHALL HAVE RECEIVED FROM THE GUARANTORS THE CONSENT AND
AGREEMENT SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS APPENDIX I.


 


(C)         THE AGENT SHALL HAVE RECEIVED SUCH DOCUMENTS AND CERTIFICATES AS THE
AGENT OR ITS COUNSEL MAY REASONABLY REQUEST RELATING TO THE ORGANIZATION OR
FORMATION, EXISTENCE AND GOOD STANDING OF THE BORROWER, THE AUTHORIZATION OF
THIS AMENDMENT AND ANY OTHER LEGAL MATTERS RELATING TO THE BORROWER, THE
AGREEMENT OR THIS AMENDMENT, ALL IN FORM AND SUBSTANCE SATISFACTORY TO THE AGENT
AND ITS COUNSEL.


 


(D)        THE AGENT SHALL HAVE RECEIVED ALL FEES AND OTHER AMOUNTS DUE AND
PAYABLE ON OR PRIOR TO THE AMENDMENT EFFECTIVE DATE, INCLUDING REIMBURSEMENT OR
PAYMENT OF ALL OUT-OF-POCKET EXPENSES REQUIRED TO BE REIMBURSED OR PAID BY THE
BORROWER HEREUNDER.


 

The Agent shall notify the Borrower and the Lenders of the Amendment Effective
Date, and such notice shall be conclusive and binding.

 


5.             REPRESENTATIONS AND WARRANTIES.  THE BORROWER HEREBY REPRESENTS
AND WARRANTS THAT AS OF THE DATE HEREOF:


 

(a)           The representations and warranties of the Borrower in the Credit
Agreement are true and correct in all material respects.

 

(b)           There exists no Default or Unmatured Default.

 


6.             RATIFICATION.  THE CREDIT AGREEMENT, AS AMENDED HEREBY, IS HEREBY
RATIFIED AND REMAINS IN FULL FORCE AND EFFECT.


 


7.             COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AGREEMENT AND ANY
OF THE PARTIES HERETO MAY EXECUTE THIS AMENDMENT BY SIGNING ANY SUCH
COUNTERPART.


 


8.             CHOICE OF LAW.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS (BUT WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS)
OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO
NATIONAL BANKS.


 

3


 

IN WITNESS WHEREOF, the Borrower and the undersigned Lenders have caused this
Amendment to be duly executed as of the date first above written.

 

 

 

Borrower:

 

 

THE RYLAND GROUP, INC.

 

 

 

 

 

By:

/s/ Gordon Milne

 

 

Name:

Gordon Milne

 

 

Title:

Executive Vice President
and Chief Financial Officer

 

 

 

 

 

 

Lenders:

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

As Lender and Agent

 

 

 

 

 

By:

/s/ Kimberly I. Turner

 

 

Name:

Kimberly I. Turner

 

 

Its:

Executive Director

 

 

4


 

SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT

WITH THE RYLAND GROUP, INC.

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ Eyal Namordi

 

Name:

Eyal Namordi

 

Title:

Vice President

 

 

SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT

WITH THE RYLAND GROUP, INC.

 

 

 

THE ROYAL BANK OF SCOTLAND PLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT

WITH THE RYLAND GROUP, INC.

 

 

 

WACHOVIA BANK, NATIONAL
ASSOCIATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT

WITH THE RYLAND GROUP, INC.

 

 

 

CITICORP NORTH AMERICA, INC.

 

 

 

By:

/s/ Marni McManus

 

Name:

Marni McManus

 

Title:

Vice President

 


 

SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT

WITH THE RYLAND GROUP, INC.

 

 

 

BARCLAYS BANK PLC

 

 

 

 

 

By:

/s/ Nicholas A. Bell

 

Name:

Nicholas A. Bell

 

Title:

Director

 

 

SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT

WITH THE RYLAND GROUP, INC.

 

 

 

COUNTRYWIDE BANK, N.A.

 

 

 

 

 

By:

/s/ Douglas A. Dixon

 

Name:

Douglas A. Dixon

 

Title:

Senior Vice President

 

 

SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT

WITH THE RYLAND GROUP, INC.

 

 

 

GUARANTY BANK

 

 

 

 

 

By:

/s/ Ross Evans

 

Name:

Ross Evans

 

Title:

Vice President

 

 

SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT

WITH THE RYLAND GROUP, INC.

 

 

 

SUNTRUST BANK

 

 

 

 

 

By:

/s/ W. John Wendler

 

Name:

W. John Wendler

 

Title:

Senior Vice President

 


 

SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT

WITH THE RYLAND GROUP, INC.

 

 

WASHINGTON MUTUAL BANK, FA

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT

WITH THE RYLAND GROUP, INC.

 

 

REGIONS BANK

 

 

 

 

 

By:

/s/ Ronny Hudspeth

 

Name:

Ronny Hudspeth

 

Title:

Senior Vice President

 

 

SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT

WITH THE RYLAND GROUP, INC.

 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Douglas G. Paul

 

Name:

Douglas G. Paul

 

Title:

Senior Vice President

 

 

SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT

WITH THE RYLAND GROUP, INC.

 

 

UBS LOAN FINANCE LLC

 

 

 

 

 

By:

/s/ Irja R. Otsa

 

Name:

Irja R. Otsa

 

Title:

Associate Director

 

 

 

By:

/s/ Mary E. Evans

 

Name:

Mary E. Evans

 

Title:

Associate Director

 


 

SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT

WITH THE RYLAND GROUP, INC.

 

 

 

COMERICA BANK

 

 

 

 

 

By:

/s/ Leslie A. Vogel

 

Name:

Leslie A. Vogel

 

Title:

Vice President

 

 

SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT

WITH THE RYLAND GROUP, INC.

 

 

 

NATIXIS

 

 

 

 

 

By:

/s/ Marie-Edith Dugeny

 

Name:

Marie-Edith Dugeny

 

Title:

Managing Director

 

 

 

By:

/s/ Natalie Trojan

 

Name:

Natalie Trojan

 

Title:

Director

 

 

SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT

WITH THE RYLAND GROUP, INC.

 

 

 

CALYON NEW YORK BRANCH

 

 

 

 

 

By:

/s/ Robert S. Smith

 

Name:

Robert S. Smith

 

Title:

Managing Director

 

 

 

 

 

By:

/s/ Brian Myers

 

Name:

Brian Myers

 

Title:

Managing Director

 


 

SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT

WITH THE RYLAND GROUP, INC.

 

 

 

CITY NATIONAL BANK

 

 

 

 

 

By:

/s/ Xavier Barrera

 

Name:

Xavier Barrera

 

Title:

Vice President

 

SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT

WITH THE RYLAND GROUP, INC.

 

 

 

THE GOVERNOR AND COMPANY OF
THE BANK OF IRELAND

 

 

 

 

 

By:

/s/ Jennifer Lyons

 

Name:

Jennifer Lyons

 

Title:

 

 

 

 

 

By:

/s/ Elaine Crowley

 

Name:

Elaine Crowley

 

Title

 

 

 

SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT

WITH THE RYLAND GROUP, INC.

 

 

 

CHANG HWA COMMERCIAL BANK,
LTD., LOS ANGELES BRANCH

 

 

 

 

 

By:

/s/ Wen Che Chen

 

Name:

Wen Che Chen

 

Title:

Vice President & General Manager

 


 

SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT

WITH THE RYLAND GROUP, INC.

 

 

 

FIRST COMMERCIAL BANK,
LOS ANGELES BRANCH

 

 

 

 

 

By:

/s/ Larry Jen-Yu Lai

 

Name:

Larry Jen-Yu Lai

 

Title:

SAVP and Deputy General Manager

 

 

SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT

WITH THE RYLAND GROUP, INC.

 

 

 

MALAYAN BANKING BERHAD,
NEW YORK BRANCH

 

 

 

 

 

By:

/s/Fauzi Zulkifli

 

Name:

Fauzi Zulkifli

 

Title:

General Manager

 


 

EXHIBIT A

 

BORROWING BASE CERTIFICATE

 

                The undersigned, being the duly elected
                                     of The Ryland Group, Inc. (the “Company”)
hereby certifies that the following is a true and correct calculation of the
Borrowing Base as of                                      (the “Statement
Date”).  Capitalized terms used but not defined herein shall have the meanings
set forth in the Credit Agreement dated as of January 12, 2006, as amended,
extended, supplemented or otherwise modified from time to time (the
“Agreement”), by and among the Company, the several financial institutions party
thereto (the “Lenders”) and JPMorgan Chase Bank, N.A., as agent for the Lenders.

 

Period Ending/Statement Date:

                  , 200    

 

 

 

($000’s)

 

 

 

 

 

Homes Proceeds Receivables

 

$

 

 

Sold – Construction in Progress/Completed

 

$

 

 

Unsold – Construction in Progress/Completed

 

$

 

 

Finished Lots

 

$

 

 

Land Under Development

 

$

 

 

Raw Land – Entitled

 

$

 

 

Raw Land – Unentitled

 

$

 

 

 

 

 

 

 

Total Inventory

 

$

 

 

 

Borrowing Base Calculation

 

A.            Borrowing Base.

 

1.  The following Unencumbered Real Estate Inventory, Home Proceeds Receivable
and Unrestricted Cash of the Company and any Guarantor qualify for inclusion in
the Borrowing Base (all figures are as of Statement Date):

 

100% of Unrestricted Cash in excess of $25,000,000 but not to
exceed $300,000,000

 

$

 

 

90% of Home Proceeds Receivable

 

$

 

 

90% of the book value of Sold Construction in Progress and Sold
Completed Units

 

$

 

 

80% of the book value of Unsold Construction in Progress and Unsold
Completed Units

 

$

 

 

70% of the book value of Finished Lots

 

$

 

 

50% of the book value of Land Under Development

 

$

 

 

25% of the book value of Raw Land – Entitled

 

$

 

 

 


 

Total

   

$

 

 

 

 

 

 

 

2.  The sum of 70% of Finished Lots, 50% of Land Under Development

 

 

 

 

and 25% of Raw Land Entitled shall not exceed 40% of the Borrowing Base

 

 

 

 

 

 

 

 

 

70% of the book value of Finished Lots

 

$

 

 

50% of the book value of Land Under Development

 

$

 

 

25% of the book value of Raw Land – Entitled

 

$

 

 

 

 

$

 

 

40% of Borrowing Base

 

$

 

 

Cushion/(Violation)

 

$

 

 

 

 

 

 

 

3.  25% of the book value of Raw Land – Entitled shall not exceed

 

 

 

 

10% of the Borrowing Base

 

 

 

 

 

 

 

 

 

25% of book value of Raw Land – Entitled

 

$

 

 

10% of Borrowing Base

 

$

 

 

Cushion/(Violation)

 

$

 

 

 

 

 

 

 

4. The Total Borrowing Base equals the total in item 1 above

 

$

 

 

 

 

 

 

 

Less adjustments (if any) required under item 2 or 3 above

 

$

 

 

 

 

 

 

 

Total Borrowing Base

 

$

 

 

 

 

 

 

 

B.           Senior Permitted Debt.  The following figures are as of the

 

 

 

 

Statement Date:

 

 

 

 

 

 

 

 

 

Senior Permitted Debt:

 

 

 

 

Loans, including Swing Line Loans

 

$

 

 

Outstanding Facility LCs issued under the Agreement

 

$

 

 

Reimbursement Obligations

 

$

 

 

Other Senior Permitted Debt (as itemized in Annex I)

 

$

 

 

Total Senior Permitted Debt

 

$

 

 

 

 

 

 

 

Borrowing Base surplus/(deficit)

 

$

 

 

 

 

 

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Borrowing Base Certificate
as of                                   , 200   .

 

 

--------------------------------------------------------------------------------

 


 

ANNEX I

 

TO BORROWING BASE CERTIFICATE

 

Description of other Senior Permitted Debt

 

 

Amount

 

 

 

 

a.

 

5.375% Senior Notes due 6/1/08

 

$

b.

 

5.375% Senior Notes due 5/15/12

 

$

c.

 

5.375% Senior Notes due 1/15/15

 

$

d.

 

Third party financial LC’s

 

$

 

 

 

 

 

 

 

 

 

$

 

 


 

Appendix I

 

CONSENT AND AGREEMENT OF GUARANTORS

 

THIS CONSENT AND AGREEMENT OF GUARANTORS (“Consent”) is executed and delivered
as of                   , 2008, by the undersigned (the “Guarantors”), in favor
of the “Lenders” under that certain Credit Agreement dated January 12, 2006,
among The Ryland Group, Inc., the Lenders from time to time parties thereto and
JPMorgan Chase Bank, N.A., in its capacity as Agent.  Such Credit Agreement, as
it has been and may be amended, modified or supplemented from time to time, is
hereinafter referred to as the “Credit Agreement.”  Unless otherwise defined
herein, capitalized terms used herein shall have the meanings ascribed to them
in the Credit Agreement.

 

W I T N E S S E T H:

 

WHEREAS, the Guarantors have executed and delivered a Guaranty dated January 12,
2006 in favor of the Lenders under the Credit Agreement or a Supplemental
Guaranty thereto (collectively, the “Guaranty”); and

 

WHEREAS, the Borrower, the Agent and certain Lenders have entered into that
certain Second Amendment to Credit Agreement of even date herewith amending the
Credit Agreement (the “Amendment”); and

 

WHEREAS, it is a condition to the Amendment that the Guarantors shall have
executed this Consent;

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Guarantors hereby consent to the Amendment
and agree that the Guaranty continues in full force and effect.

 

IN WITNESS WHEREOF, this Consent has been duly executed by the Guarantors as of
the day and year first set forth above.

 

[Guarantors]